Exhibit 10.15(x)

ECOLAB INC. (the "Company")

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

ARTICLE 1.GRANT OF AWARD.

 

The Company has adopted the Ecolab Inc. 2010 Stock Incentive Plan, as amended
and restated effective May 2, 2013 (the “Plan”) to grant restricted Stock Unit
Awards to certain employees of the Company and its Subsidiaries.  The Company
hereby grants to you (the "Grantee") on the date set forth in your grant notice
(the "Date of Grant") a restricted Stock Unit Award (the “Award”) consisting of
the number of units set forth in the Grantee's grant notice (the “Award Units”),
each of which is a bookkeeping entry representing the right to receive one share
of the Company’s common stock, par value $1.00 per share (the “Common
Stock”).  The Award and Award Units are subject to the terms, conditions,
restrictions and risk of forfeiture set forth in this agreement (the
"Agreement") and in the Plan.

 

ARTICLE 2.GRANT CONDITIONS AND RESTRICTIONS.

 

2.1Vesting of Award Units.  Subject to Section 2.4 and Article 3 of this
Agreement, restrictions on the Award Units will lapse and the Award Units will
vest on the third anniversary of the Date of Grant (such date, the “Vesting
Date”), provided the Grantee remains in the continuous employ or service of the
Company or any Subsidiary through the Vesting Date. The period from the Date of
Grant to the Vesting Date is referred to in this Agreement as the "Restriction
Period."

 

2.2Restrictions on Transferability.  Any attempt to transfer, assign or encumber
the Award Units other than in accordance with this Agreement and the Plan will
be null and void, and will result in the immediate termination and forfeiture of
the Award.

 

2.3Dividends and Other Distributions.  The Grantee will have no right to receive
dividends, dividend equivalents or other distributions with respect to Award
Units.

 

2.4Change in Control.  If a Change in Control occurs during the Restriction
Period, the effect on this Award shall be as provided in Section 14.2 of the
Plan.  If vesting of Award Units should be accelerated in accordance with
Section 14.2(b) of the Plan, such vested Award Units will be settled and paid to
the Grantee as provided in Article 4.  If Award Units should be assumed in
accordance with Section 14.2(a) of the Plan and then accelerated in accordance
with Section 14.2(d) of the Plan, such vested Award Units will be settled and
paid to the Grantee as soon as administratively practicable following such
involuntary termination of employment or other service by the Company or its
Subsidiaries for reasons other than Cause or a termination of employment or
other service by the Grantee for Good Reason, in any event, no later than thirty
(30) days thereafter.

 

ARTICLE 3.TERMINATION OF EMPLOYMENT OR OTHER SERVICE.

 

3.1Generally.  This Award is subject only to service-based vesting conditions
for purposes of Section 12 of the Plan.  Except as otherwise provided in this
Article 3 or in Section 2.4 of this Agreement, the effect of the termination of
the Grantee’s employment or other service with the Company and its Subsidiaries
prior to the Vesting Date shall be as provided in Sections 12.3(b) and 12.5 of
the Plan.








 

3.2Termination of Employment or Other Service Due to Death or
Disability.  Notwithstanding Section 12.1 of the Plan, if the Grantee’s
employment or other service with the Company and its Subsidiaries is terminated
by reason of death or Disability then the Award Units shall remain outstanding
and, subject to Section 12.5 of the Plan, be settled as provided in Article 4.

 

3.3Termination of Employment or Other Service Due to
Retirement.  Notwithstanding Section 12.2 of the Plan or Section 3.4 of this
Agreement, if the Grantee’s employment or other service with the Company and its
Subsidiaries is terminated by reason of the Grantee’s Retirement, then (x) the
Award Units shall terminate and be forfeited by the Grantee if such termination
of employment or other service due to Retirement occurs within six (6) months
following the Date of Grant, and (y) the Award Units shall remain outstanding if
such termination of employment or other service due to Retirement occurs six (6)
or more months following the Date of Grant and, subject to Section 12.5 of the
Plan, shall be settled as provided in Article 4.

 

3.4Termination of Employment or Other Service for Reasons Other than
Cause.  Notwithstanding Section 12.3 of the Plan and except as otherwise
provided in Section 2.4 of this Agreement, if the Grantee’s employment or other
service with the Company and its Subsidiaries is involuntarily terminated by the
Company or its Subsidiaries for reasons other than Cause prior to the Vesting
Date, then (x) the Award Units shall terminate and be forfeited by the Grantee
if such termination of employment or other service occurs prior to the first
anniversary of the Date of Grant, (y) 1/3 of the Award Units shall remain
outstanding if such termination of employment or other service occurs on or
following the first anniversary of the Date of Grant but prior to the second
anniversary of the Date of Grant (and the remainder shall terminate and be
forfeited), and (x) 2/3 of the Award Units shall remain outstanding if such
termination of employment or other service occurs on or following the second
anniversary of the Date of Grant but prior to the third anniversary of the Date
of Grant (and the remainder shall terminate and be forfeited).  Subject to
Section 12.5 of the Plan, Award Units that remain outstanding in accordance with
this Section 3.4 shall be settled as provided in Article 4.

 

ARTICLE 4.SETTLEMENT OF VESTED AWARD UNITS.

 

Award Units that vest or remain outstanding in accordance with Article 2 and
Article 3 (“Vested Award Units”) will be settled and paid to the Grantee as soon
as administratively practicable following the Vesting Date and, in any event, no
later than the fifteenth day of the third month following the Vesting Date;
provided, that if Award Units are assumed in accordance with Section 14.2(a) of
the Plan and then accelerated in accordance with Section 14.2(d) of the Plan,
then such Vested Award Units shall be settled and paid to the grantee in
accordance with Section 2.4 of this Agreement.  Each vested Award Unit will be
paid to the Grantee in one share of Common Stock, provided that the Company will
have no obligation to issue shares of Common Stock pursuant to this Agreement
unless and until the Grantee has satisfied any applicable tax obligations
pursuant to Article 8 below and such issuance otherwise complies with all
applicable law.  Prior to the time the vested Award Units are settled, the
Grantee will have no rights other than those of a general creditor of the
Company.  The Award Units represent an unfunded and unsecured obligation of the
Company.

 

ARTICLE 5.ADJUSTMENTS.

 

The number and kind of securities subject to this Award will be subject to
adjustment under the circumstances and to the extent specified in Section 4.3 of
the Plan.



2




 

ARTICLE 6.RIGHTS AS A STOCKHOLDER.

 

The Grantee will have no rights as a stockholder with respect to any of the
Award Units until the Award Units are settled following vesting and the Grantee
becomes the holder of record of shares of Common Stock.

 

ARTICLE 7.EMPLOYMENT OR SERVICE.

 

Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Grantee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Grantee in any particular position at any particular
rate of compensation or for any particular period of time.

 

ARTICLE 8.WITHHOLDING TAXES.

 

By accepting this Award, the Grantee (i) acknowledges his or her obligation to
pay any federal, foreign, state and local withholding or employment-related
taxes attributable to this Award as provided in Section 13 of the Plan, and (ii)
consents and directs the Company or its third party administrator to withhold
the number of shares of Common Stock issuable upon the vesting of some or all of
the Award Units as the Company, in its sole discretion, deems necessary to
satisfy such withholding obligations. For purposes of satisfying the Grantee’s
withholding and employment-related tax obligations, shares withheld by the
Company will be valued at their Fair Market Value on the date of settlement.





3




 

ARTICLE 9.AUTHORIZATION TO RELEASE AND TRANSFER NECESSARY PERSONAL INFORMATION.

 

The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data by and
among, as applicable, the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  The Grantee understands that the Company may hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Award Units and/or shares of Common Stock held and the
details of all Award Units or any other entitlement to shares of Common Stock
awarded, cancelled, vested, unvested or outstanding for the purpose of
implementing, administering and managing the Grantee’s participation in the Plan
(the “Data”).  The Grantee understands that the Data may be transferred to the
Company or to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Grantee’s country or elsewhere, and that any recipient’s country (e.g., the
United States) may have different data privacy laws and protections than the
Grantee’s country.  The Grantee understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative or the Company’s
stock plan administrator.  The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data to a
broker or other third party assisting with the administration of Award Units
under the Plan or with whom shares of Common Stock acquired pursuant to the
vesting of the Award Units or cash from the sale of such shares may be
deposited.  Furthermore, the Grantee acknowledges and understands that the
transfer of the Data to the Company or to any third parties is necessary for the
Grantee’s participation in the Plan.  The Grantee understands that the Grantee
may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein by contacting the Grantee’s local
human resources representative or the Company’s stock plan administrator in
writing.  The Grantee further acknowledges that withdrawal of consent may affect
his or her ability to vest in or realize benefits from the Award Units, and the
Grantee’s ability to participate in the Plan.  For more information on the
consequences of refusal to consent or withdrawal of consent, the Grantee
understands that he or she may contact his or her local human resources
representative or the Company’s stock plan administrator.

 

ARTICLE 10.SUBJECT TO PLAN.

 

10.1Terms of Plan Prevail.  The Award and the Award Units granted pursuant to
this Agreement have been granted under, and are subject to the terms of, the
Plan.  The terms of the Plan are incorporated by reference in this Agreement in
their entirety, and the Grantee acknowledges having received a copy of the
Plan.  The provisions of this Agreement will be interpreted as to be consistent
with the Plan, and any ambiguities in this Agreement will be interpreted by
reference to the Plan.  In the event that any provision in this Agreement is
inconsistent with the terms of the Plan, the terms of the Plan will
prevail.  References in this Agreement to specific Sections of the Plan refer to
those Sections of the Plan as in effect on the Date of Grant.

 



4




10.2Definitions.  Unless otherwise defined in this Agreement, the terms
capitalized in this Agreement have the same meanings as given to such terms in
the Plan, as in effect on the Date of Grant.

 

ARTICLE 11.MISCELLANEOUS.

 

11.1Binding Effect.  This Agreement will be binding upon the heirs, executors,
administrators and successors of the parties hereto.

 

11.2Governing Law.  This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Minnesota without regard to conflicts of law provisions.  Any
legal proceeding related to this Agreement will be brought in an appropriate
Minnesota court, and the parties to this Agreement consent to the exclusive
jurisdiction of the court for this purpose.

 

11.3Entire Agreement.  This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the grant,
vesting and payment of this Award and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant, vesting and payment of this Award and the administration of the
Plan.

 

11.4Amendment and Waiver.  Other than as provided in the Plan, this Agreement
may be amended, waived, modified or canceled only by a written instrument
executed by the parties hereto or, in the case of a waiver, by the party waiving
compliance.

 

11.5Captions.  The Article, Section and paragraph captions in this Agreement are
for convenience of reference only, do not constitute part of this Agreement and
are not to be deemed to limit or otherwise affect any of the provisions of this
Agreement.

 

11.6Electronic Delivery and Execution.  The Grantee hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Incentive Award made or offered under the
Plan.  The Grantee understands that, unless revoked by giving written notice to
the Company pursuant to the Plan, this consent will be effective for the
duration of the Agreement.  The Grantee also understands that the Grantee will
have the right at any time to request that the Company deliver written copies of
any and all materials referred to above.  The Grantee hereby consents to any and
all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that the Grantee’s electronic signature
is the same as, and will have the same force and effect as, the Grantee’s manual
signature.  The Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

11.7Address for Notice.  All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate
headquarters.  Notices to the Grantee shall be addressed to the Grantee at the
address as from time to time reflected in the Company’s or Subsidiary’s
employment records as the Grantee’s address.

 



5




11.8Severability.  In the event that any provision in this Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.

 

11.9Appendix.  Notwithstanding any provision of this Agreement to the contrary,
this grant of Award Units and the shares of Common Stock acquired under the Plan
shall be subject to any and all special terms and provisions, if any, as set
forth in the Appendix for the Grantee’s country of residence.

 

11.10.Section 409A Compliance.  The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, the Grantee shall not be considered to have
separated from service with the Company or its Subsidiaries for purposes of this
Agreement and no payment or settlement shall be due to the Grantee under this
Agreement on account of a separation from service until the Grantee would be
considered to have incurred a “separation from service” from the Company or its
Subsidiaries within the meaning of Section 409A of the Code.  Any payments
described in this Agreement that are due within the “short-term deferral period”
as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise.  Notwithstanding anything
to the contrary in this Agreement, to the extent that any RSUs are payable upon
a separation from service and such payment would result in the imposition of any
individual income tax and late interest charges imposed under Section 409A of
the Code, the settlement and payment of such awards shall instead be made on the
first business day after the date that is six (6) months following such
separation from service (or death, if earlier). The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Grantee shall be solely responsible for the payment of any taxes and penalties
incurred under Section 409A of the Code.

 

Notwithstanding any provision in this Agreement or the Plan to the contrary,
with respect to any Award (or portion thereof) that constitutes deferred
compensation under Section 409A of the Code, to the extent required to avoid
additional tax under Section 409A of the Code with respect to such Award, the
Change in Control must also be a “change in control event” described in Treasury
Regulations Section 1.409A-3(i)(5) or successor guidance. If all or a portion of
an Award constitutes deferred compensation under Section 409A of the Code and
such Award (or portion thereof) is to be settled, distributed or paid on an
accelerated basis due to a Change in Control event that is not a “change in
control event” described in Treasury Regulation Section 1.409A-3(i)(5) or
successor guidance, if such settlement, distribution or payment would result in
additional tax under Section 409A of the Code, such Award (or the portion
thereof) shall vest at the time of the Change of Control (provided such
accelerated vesting will not result in additional tax under Section 409A of the
Code), but settlement, distribution or payment, as the case may be, shall not be
accelerated.

 



6




APPENDIX FOR NON-U.S. GRANTEES

ADDITIONAL TERMS AND CONDITIONS TO TIME-BASED RESTRICTED STOCK UNIT AWARD
AGREEMENT

 

 

 

 

 

Notifications

A2

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

A2

Terms and Conditions Applicable to Argentina

A4

Terms and Conditions Applicable to Australia

A5

Terms and Conditions Applicable to Belgium

A5

Terms and Conditions Applicable to Brazil

A5

Terms and Conditions Applicable to Canada

A5

Terms and Conditions Applicable to Chile

A6

Terms and Conditions Applicable to China (For PRC National Grantees)

A7

Terms and Conditions Applicable to Colombia

A8

Terms and Conditions Applicable to Croatia

A8

Terms and Conditions Applicable to Czech Republic

A8

Terms and Conditions Applicable to Denmark

A8

Terms and Conditions Applicable to Egypt

A9

Terms and Conditions Applicable to Finland

A9

Terms and Conditions Applicable to France

A9

Terms and Conditions Applicable to Germany

A9

Terms and Conditions Applicable to Guatemala

A9

Terms and Conditions Applicable to Hong Kong

A9

Terms and Conditions Applicable to India

A10

Terms and Conditions Applicable to Indonesia

A10

Terms and Conditions Applicable to Ireland

A10

Terms and Conditions Applicable to Italy

A11

Terms and Conditions Applicable to Japan

A12

Terms and Conditions Applicable to Malaysia

A12

Terms and Conditions Applicable to Mexico

A15

Terms and Conditions Applicable to the Netherlands

A16

Terms and Conditions Applicable to Pakistan

A16

Terms and Conditions Applicable to Panama

A16

Terms and Conditions Applicable to Philippines

A17

Terms and Conditions Applicable to Poland

A17

Terms and Conditions Applicable to Russia

A17

Terms and Conditions Applicable to Saudi Arabia

A17

Terms and Conditions Applicable to Singapore

A17

Terms and Conditions Applicable to South Africa

A18

Terms and Conditions Applicable to South Korea

A19

Terms and Conditions Applicable to Spain

A20

Terms and Conditions Applicable to Sweden

A22

Terms and Conditions Applicable to Switzerland

A22

Terms and Conditions Applicable to Taiwan

A22

Terms and Conditions Applicable to Thailand

A22

Terms and Conditions Applicable to Turkey

A23

Terms and Conditions Applicable to United Kingdom

A23

Terms and Conditions Applicable to Venezuela

A24





7




This Appendix includes the following additional terms and conditions that govern
the Grantee’s Award Units for all Grantees that reside and/or work outside of
the United States.

 

Notifications

 

This Appendix also includes notifications regarding exchange controls and other
regulatory issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of November 2018.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Grantee not
rely on the information in this Appendix as the only source of information
relating to the consequences of the Grantee’s participation in the Plan because
the information may be out of date at the time that the Stock Unit Awards
("Award Units") vest, or shares of Common Stock (“Shares”) are delivered in
settlement of the Award Units, or the Grantee sells any Shares acquired under
the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, further the Company, its
Subsidiaries, nor the Company’s stock plan administrator (“Administrator”) is in
a position to assure the Grantee of a particular result.  Accordingly, the
Grantee is advised to seek appropriate professional advice as to how the
relevant laws in the Grantee’s country of residence and/or work may apply to the
Grantee’s situation. 

 

Finally, if the Grantee transfers employment after the Date of Grant, or is
considered a resident of another country for local law purposes following the
Date of Grant, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.

 

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

 

English Language.  The Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Award Unit, be drawn up in English.  If the Grantee
has received this Agreement, the Plan or any other rules, procedures, forms or
documents related to the Award Unit translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.





8




 

Compliance with Laws; Repatriation of Proceeds.  The Grantee agrees, as a
condition of the grant of the Award Unit, to repatriate all payments
attributable to the Award Unit and/or cash acquired under the Plan (including,
but not limited to, dividends, dividend equivalents, and any proceeds derived
from the sale of the Shares acquired pursuant to the Agreement) in accordance
with local law and all foreign exchange control rules and regulations applicable
to the Grantee.  The Company and the Administrator reserve the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award
Units and on any Shares acquired or cash payments made pursuant to the
Agreement, to the extent the Company, its Subsidiaries or the Administrator
determines it is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.  Finally, the Grantee agrees to take any and all actions as may
be required to comply with the Grantee’s personal legal and tax obligations
under all laws, rules and regulations applicable to the Grantee.

 

Commercial Relationship.  The Grantee expressly recognizes that the Grantee’s
participation in the Plan and the Company’s Award Unit grant does not constitute
an employment relationship between the Grantee and the Company.  The Grantee has
been granted Award Units as a consequence of the commercial relationship between
the Company and the Subsidiary that employs the Grantee, and the Subsidiary is
the Grantee’s sole employer.  Based on the foregoing, (a) the Grantee expressly
recognizes the Plan and the benefits the Grantee may derive from participation
in the Plan do not establish any rights between the Grantee and the Subsidiary
that employs the Grantee, (b) the Plan and the benefits the Grantee may derive
from participation in the Plan are not part of any employment conditions and/or
benefits provided by the Subsidiary that employs the Grantee, and (c) any
modifications or amendments of the Plan by the Company or the Administrator, or
a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of the Grantee’s employment with the
Subsidiary that employs the Grantee.

 

Private Placement.  The grant of the Award Units is not intended to be a public
offering of securities in the Grantee’s country of residence and/or employment
but instead is intended to be a private placement.  As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Award Units is not subject to the supervision
of the local securities authorities.





9




 

Insider Trading.  The Grantee acknowledges that, depending on Grantee's or the
Grantee's broker's country of residence or where the Company shares are listed,
the Grantee may be subject to insider trading restrictions and/or market abuse
laws which may affect the Grantee's ability to accept, acquire, sell or
otherwise dispose of shares of Common Stock, rights to shares or rights linked
to the value of shares of Common Stock during such times the Grantee is
considered to have “inside information” regarding the Company as defined in the
laws or regulations in the Grantee's country.  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Grantee
placed before the Grantee possessed inside information.  Furthermore, the
Grantee could be prohibited from (i) disclosing the inside information to any
third party (other than on a "need to know" basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities.  Third parties
includes fellow employees. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company's insider trading policy. The Grantee acknowledges that it is the
Grantee's responsibility to comply with any restrictions and is advised to speak
to the Grantee's personal advisor on this matter.

 

Data Privacy. In addition to Article 8 of this Agreement, upon request of the
Company or the employer, the Grantee agrees to provide an executed data privacy
consent form to the Company and/or the employer (or any other agreements or
consents that may be required by the Company and/or the employer) that the
Company and/or the employer may deem necessary to obtain from the Grantee for
the purpose of administering the Grantee's participation in the Plan in
compliance with the data privacy laws in my country, either now or in the
future.  The Grantee understands and agrees that the Grantee will not be able to
participate in the Plan if the Grantee fails to provide any such consent or
agreement requested by the Company and/or the employer. 

 

Additional Acknowledgements.  The GRANTEE also acknowledges and agrees to the
following:

 

·



The grant of the Award Unit is voluntary and occasional and does not create any
contractual or other right to receive future grants of Award Units or benefits
in lieu of the Award Unit even if Award Units have been granted repeatedly in
the past.

 

·



The future value of the Shares and any related dividends or dividend equivalents
is unknown and cannot be predicted with certainty.

 

·



No claim or entitlement to compensation or damages arises from the forfeiture of
the Award Unit or any of the Award Units or related dividend equivalents, the
termination of the Plan, or the diminution in value of the Award Units or
Shares, and the Grantee irrevocably releases the Company, its Subsidiaries, the
Administrator and their affiliates from any such claim that may arise.

 

·



None of the Company, its Subsidiaries, nor the Administrator is providing any
tax, legal or financial advice or making any recommendations regarding the
Grantee’s participation in the Plan, the grant, vesting or settlement of the
Grantee’s Award Units, or the Grantee’s acquisition or sale of the Shares
delivered in settlement of the Award Units.  The Grantee is hereby advised to
consult with his own personal tax, legal and financial advisors regarding his
participation in the Plan before taking any action related to the Plan.



10




 

Terms and Conditions Applicable to  European Union (“EU”) / European Economic
Area (“EEA”)

 

Data Privacy. If the Grantee resides and/or is employed in the EU/EEA, Article 8
of the Agreement shall be replaced with the following:

 

The Company is located at 1 Ecolab Place, Saint Paul, Minnesota, 55102, U.S.A.
and grants Award Units under the Plan to employees of the Company and its
Subsidiaries in its sole discretion. The Grantee should review the following
information about the Company’s data processing practices.

 

Data Collection and Usage. Pursuant to applicable data protection laws, the
Grantee is hereby notified that the Company collects, processes and uses certain
personally-identifiable information about the Grantee for the legitimate
interest of implementing, administering and managing the Plan and generally
administering equity awards; specifically, including the Grantee’s name, home
address, email address and telephone number, date of birth, social insurance
number or other identification number, salary, citizenship, job title, any
Shares or directorships held in the Company, and details of all Award Units or
any entitlement to Shares awarded, canceled, exercised, vested, or outstanding
in the Grantee’s favor, which the Company receives from the Grantee or the
Grantee's employer. In granting the Award Units under the Plan, the Company will
collect the Grantee’s personal data for purposes of allocating Shares and
implementing, administering and managing the Plan. The Company’s collection,
processing, use and transfer of your personal data is necessary for the
performance of the Company’s contractual obligations under the Plan and pursuant
to the Company’s legitimate interest of managing and generally administering
employee equity awards. The Grantee's refusal to provide personal data would
make it impossible for the Company to perform its contractual obligations and
may affect the Grantee's ability to participate in the Plan. As such, by
participating in the Plan, the Grantee voluntarily acknowledges the collection,
processing and use of the Grantee's personal data as described herein.

 

Stock Plan Administration Service Provider. The Company transfers participant
data to E*TRADE Financial Corporate Services, Inc. an independent service
provider based in the United States, which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share the Grantee’s data
with another company that serves in a similar manner. The Company’s service
provider will open an account for the Grantee to receive and trade Shares. The
Grantee will be asked to agree on separate terms and data processing practices
with the service provider, which is a condition to the Grantee’s ability to
participate in the Plan.

 

International Data Transfers. The Company and its service providers are based in
the United States. The Company can only meet its contractual obligations to the
Grantee if the Grantee's personal data is transferred to the United States. The
Company’s legal basis for the transfer of the Grantee's personal data to the
United States is to satisfy its contractual obligations to the Grantee and/or
its use of the standard data protection clauses adopted by the EU Commission.





11




 

Data Retention. The Company will use the Grantee’s personal data only as long as
is necessary to implement, administer and manage the Grantee’s participation in
the Plan or as required to comply with legal or regulatory obligations,
including under tax and securities laws. When the Company no longer needs the
Grantee’s personal data, the Company will remove it from its systems. If the
Company keeps the Grantee’s data longer, it would be to satisfy legal or
regulatory obligations and the Company’s legal basis would be for compliance
with relevant laws or regulations.

 

Data Subject Rights. The Grantee may have a number of rights under data privacy
laws in the Grantee’s country of residence. For example, the Grantee’s rights
may include the right to (i) request access or copies of personal data the
Company processes, (ii) request rectification of incorrect data, (iii) request
deletion of data, (iv) place restrictions on processing, (v) lodge complaints
with competent authorities in the Grantee’s country, and/or (vi) request a list
with the names and addresses of any potential recipients of the Grantee’s
personal data.  To receive clarification regarding the Grantee’s rights or to
exercise the Grantee’s rights, the Grantee should contact his or her local human
resources department.

 

Terms and Conditions Applicable to Argentina

 

Securities Law Information.  Award Units and Shares issued by the Company are
offered as a private transaction.  This offering is not subject to supervision
by any Argentine governmental authority.

 

Exchange Control Information.    The Grantee is solely responsible for complying
with the exchange control rules that may apply in connection with Grantee's
participation in the Plan and/or the transfer of proceeds acquired under the
Plan into Argentina. Prior to vesting in the Award Units or transferring
proceeds into Argentina, the Grantee should consult his or her local bank and
exchange control advisor to confirm the exchange control rules and required
documentation.

Terms and Conditions Applicable to Australia

 

Securities Law Information.  If the Grantee acquires Shares under the Plan and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law, and the Grantee should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer. 

 

Australian Addendum.  The Grantee understands and agrees that the offer of the
Award Unit is subject to the conditions of the relief instrument issued by the
Australian Securities and Investment Commission (ASIC) and that information on
where the Grantee may view the relief instrument has been made available to the
Grantee in the offer document related to the offer of the Award Unit.

 

Terms and Conditions Applicable to Belgium

 

Tax Reporting.   Belgian residents are required to report any security (e.g.,
shares of Common Stock acquired under the Plan) or bank account held outside of
Belgium on their annual tax return.  In a separate report, they will be required
to provide the National Bank of Belgium with certain details regarding such
foreign accounts (including the account number, bank name and country in which
any such account was opened). The forms to complete this report are available at
the website of the National Bank of Belgium.  Belgian residents should consult
with their personal tax advisors to determine their reporting obligations.



12




 

Brokerage Account Tax. A brokerage account tax may apply if the average annual
value of the securities the Grantee holds (e.g., Shares acquired under the Plan)
in a brokerage or other securities account exceeds certain thresholds. The
Grantee understands that the calculation of this tax is complex and the Grantee
should consult his or her personal tax advisor for details regarding this
obligation.

 

Terms and Conditions Applicable to Brazil

 

Labor Law Acknowledgment.  By accepting the Award Units, the Grantee agrees that
the Grantee is (i) making an investment decision, (ii) shares of Common Stock
will be issued to the Grantee only if the vesting conditions are met and (iii)
the value of the underlying shares are not fixed and may increase or decrease in
value over the vesting period without compensation to the Grantee.

 

Exchange Control Information.  If the Grantee is a resident or domiciled in
Brazil, the Grantee is required to submit annually a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000.  Assets
and rights that must be reported include Shares acquired under the Plan.

 

Tax on Financial Transaction (IOF).  Repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions.  It is Grantee's responsibility to
comply with any applicable Tax on Financial Transactions arising from Grantee's
participation in the Plan.  Grantee should consult with his or her personal tax
advisor for additional details.

 

Terms and Conditions Applicable to Canada

 

Award Units Payable Only in Shares.  Notwithstanding any discretion in the Plan
or anything to the contrary in the Agreement, the grant of Award Units does not
provide any right for the Grantee to receive a cash payment, rather the Award
Units are payable in Shares only.

 

Resale Restriction.  The Grantee is permitted to sell the Shares acquired upon
vesting through the designated broker appointed under the Plan, provided the
resale of Shares acquired under the Plan takes place outside of Canada through
the facilities of the stock exchange on which the shares are listed.  The shares
are currently listed on the New York Stock Exchange.

 

Termination Date. The Grantee ceases to be employed with the Company or its
Subsidiaries on the later of (i) the date that is the last day of any statutory
notice of termination period applicable to the Grantee pursuant to applicable
employment standards legislation, and (ii) the date that is designated by the
Company or any Subsidiary as the last day of the Grantee’s employment with the
Company or any Subsidiary.  The date that the Grantee ceases to be employed by
the Company or its Subsidiaries specifically does not mean the date on which any
period of reasonable notice that the Company or any Subsidiary may be required
at law to provide to the Grantee expires.





13




 

The following provision will apply if the Grantee is a resident of Quebec:

 

Use of English Language. The parties acknowledge that it is their express wish
that the Agreement, including this Appendix, as well as all documents, notices,
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.

 

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.

 

Data Privacy Notice and Consent.    This provision supplements Article 8 of this
Agreement:  The Grantee hereby authorizes the Company and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan.  The Grantee further authorizes the Company and any Subsidiary or
affiliate and the administrator of the Plan to disclose and discuss the Plan
with their advisors.  The Grantee further authorizes the Company and any
Subsidiary or affiliate to record such information and to keep such information
in the Grantee's employee file.

 

Terms and Conditions Applicable to Chile

 

Labor Law Acknowledgment.  The Award Units and shares of Common Stock underlying
the Award Units, and the income and value of same, shall not be considered as
part of the Grantee's remuneration for purposes of determining the calculation
base of future indemnities, whether statutory or contractual, for years of
service (severance) or in lieu of prior notice, pursuant to Article 172 of the
Chilean Labor Code.

 

No Offering of Securities in Chile.  In accordance with ruling n° 336 of
the Chilean Commission for the Financial Markets (“CMF”), the grant of the Award
Units hereunder is not intended to be a public offering of securities in Chile
but instead is intended to be a private placement.  As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities, and the Plan is not subject to
the supervision of the local securities authorities.

 

Esta Oferta de Unidades de Acciones Restringidas constituye una oferta privada
de valores en Chile y se inicia en la Fecha de la Oferta.  Esta oferta de
Unidades de Acciones Restringidas se acoge a las disposiciones de la Norma de
Carácter General Nº 336 (“NCG 336”) de la Comisión para el Mercado Financiero
Chilena (“CMF”).  Esta oferta versa sobre valores no inscritos en el Registro de
Valores o en el Registro de Valores Extranjeros que lleva la CMF, por lo que
tales valores no están sujetos a la fiscalización de ésta.  Por tratarse de
valores no inscritos en Chile no existe la obligación por parte de la Compañía
de entregar en Chile información pública respecto de los mismos.  Estos valores
no podrán ser objeto de oferta pública en Chile mientras no sean inscritos en el
Registro de Valores correspondiente.





14




 

Exchange Control Notice. The Grantee is not required to repatriate funds
obtained from the sale of Shares or the receipt of any dividends or dividend
equivalents.  However, if the Grantee decides to repatriate such funds, the
Grantee must do so through the Formal Exchange Market (i.e., a commercial bank
or registered foreign exchange office in Chile) if the amount of the funds
exceeds USD 10,000.  In such case, the Grantee must report the payment to the
commercial bank or registered foreign exchange office receiving the funds.  If
the Grantee does not repatriate the proceeds and uses such proceeds for the
payment of other obligations contemplated under a different Chapter of the
Foreign Exchange Regulations, the Grantee must sign Annex 1 of the Manual of
Chapter XII of the Foreign Exchange Regulations and file it directly with the
Central Bank of Chile within the first 10 days of the month immediately
following the transaction.

 

The Grantee is responsible for complying with foreign exchange requirements in
Chile. For general information purposes, as of the date hereof, the Grantee’s
aggregate investments held outside Chile exceed USD 5,000,000 (including the
Shares and any other cash proceeds obtained under the Plan), the Grantee must
report the investments annually to the Central Bank.  Annex 3.1 of Chapter XII
of the Foreign Exchange Regulations must be used to file this report.  Please
note that exchange control regulations in Chile are subject to change.  The
Grantee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Grantee may have prior to vesting in the
RSUs, receiving proceeds from the sale of Shares acquired upon vesting of the
RSUs or cash dividends or dividend equivalents.

 

Terms and Conditions Applicable to China (For PRC National Grantees)

 

Satisfaction of Regulatory Obligations.  If the Grantee is a national of the
Peoples’ Republic of China (“PRC”), this grant is subject to additional terms
and conditions, as determined by the Company in its sole discretion, in order
for the Company to maintain the applicable approvals from the PRC State
Administration of Foreign Exchange (“SAFE”) and to permit the operation of the
Plan in accordance with applicable PRC exchange control laws and regulations.

 

Exchange Control Requirements.  The Grantee understands and agrees that, due to
exchange control laws in China, the Grantee will be required to immediately
repatriate the proceeds from the sale of Shares and any dividends received in
relation to the Shares to China.  The Grantee further understands that the
repatriation of such amounts may need to be effected through a special exchange
control account established by the Company or the Subsidiary in China, and the
Grantee hereby consents and agrees that all amounts derived from the Award Unit
granted under the Plan may be transferred to such special account prior to being
delivered to the Grantee’s personal account.  Further, the Grantee specifically
authorizes the Company, the Subsidiary that employs the Grantee, the
Administrator or their respective agents, to sell the Shares acquired under the
Plan, no later than six months following the termination of the Grantee’s
employment or service or at some other time determined by the Company or the
Administrator, and to repatriate the sale proceeds in such manner as may be
designated by the Company or the Administrator. 

 

Shares Must Remain With Company’s Designated Broker.  The Grantee agrees to hold
the Shares received upon vesting of the Award Units with the Company’s
designated broker until the Shares are sold.





15




 

Administration.  The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses the Grantee may incur or suffer resulting
from the enforcement of the terms of this Appendix or otherwise from the
Company’s operation and enforcement of the Plan, the Agreement and the Award
Unit in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

 

Terms and Conditions Applicable to Colombia

 

Securities Law Information. The shares of Common Stock subject to the Award
Units are not and will not be registered in the Colombian registry of publicly
traded securities (Registro Nacional de Valores y Emisores) and therefore the
shares may not be offered to the public in Colombia. Nothing in this document
should be construed as the making of a public offer of securities in Colombia.

 

Exchange Control Information.    Investment and assets (such as Shares) held
abroad must be registered with the Central Bank (Banco de la Republica) if the
value the Grantee’s aggregate investments and assets abroad (as of December 31st
of the relevant fiscal year) equals or exceeds US$500,000.  In addition, when
the Grantee sells or otherwise dispose of any Award Units acquired under the
Plan, if the investment was registered with the Central Bank, the Grantee must
cancel the registration no later than March 31st of the year following the year
in which the Shares were sold.  If the Grantee does not cancel the registration
by the above-mentioned deadline, the Grantee will be subject to a fine of up to
200% of the value of the registered amount. 

 

Terms and Conditions Applicable to Croatia

 

Cash Settlement.  Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Grantee's Award Unit may only be settled in cash.

 

Terms and Conditions Applicable to Czech Republic

 

Cash Settlement.  Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Grantee's Award Unit may only be settled in cash.

 

Terms and Conditions Applicable to Denmark

 

Treatment of Award Unit Upon Termination of Service.  Notwithstanding any
provisions in the Agreement to the contrary, unless the Grantee is a member of
registered management who is not considered a salaried employee, the treatment
of the Award Units upon the Grantee's termination of employment shall be
governed by the Act on Stock Options in Employment Relations. However, if the
provisions in the Agreement or the Plan governing the treatment of the Award
Units upon a termination of employment are more favorable, then the provisions
of the Agreement or the Plan will govern.



16




 

Terms and Conditions Applicable to Egypt

 

Exchange Control Information.  If the Grantee transfers funds into or out of
Egypt in connection with the Plan, Grantee is required to transfer the funds
through a registered bank in Egypt.

 

Terms and Conditions Applicable to Finland

 

Tax Withholding.  Notwithstanding anything in Article 7 of the Agreement or
Section 13 of the Plan to the contrary, if the Grantee is a local national of
Finland, any Tax-Related Items shall be withheld only in cash from the Grantee's
regular salary/wages or other amounts payable to the Grantee in cash, or such
other withholding methods as may be permitted under the Plan and allowed under
local law.

 

Terms and Conditions Applicable to France

 

Use of English Language.  Les parties reconnaissent avoir exigé la rédaction en
anglais de la présente convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relativement à ou suite à la présente convention.

 

Non-Qualified Awards.  The Award Units are not intended to qualify for specific
tax or social security treatment in France.  The Company has decided not to
provide terms and conditions of the grant in compliance with the French
Commercial Code provisions on French qualified awards.

 

Terms and Conditions Applicable to Germany

 

Exchange Control Information.    Cross-border payments in excess of €12,500 must
be reported monthly to the State Central Bank.  The Grantee is responsible for
obtaining the appropriate form from the remitting bank and complying with the
applicable reporting obligations.

 

Terms and Conditions Applicable to Guatemala

 

Extraordinary Item of Compensation.  The Grantee understands and agrees that any
additional revenues or income arising from the Award Units, their vesting and/or
sale of the Shares the Grantee acquires pursuant to the Award Units, shall not
constitute salary or benefit arising from any employment agreement, as such
revenues or income are unrelated to such employment agreement.

 

Terms and Conditions Applicable to Hong Kong

 

Timing and Manner of Payment of Award Units.  Award Units granted in Hong Kong
shall be paid by the Company delivering to the Grantee a number of Shares equal
to the number of Award Units that become non-forfeitable upon the date of
payment and the Award Units shall not be paid in a lump sum cash payment,
notwithstanding any discretion contained in the Plan or any provision in the
Agreement.

 



17




Sale of Shares.  If, for any reason, the Award Units vest and become
non-forfeitable and Shares are issued to the Grantee within six months of the
Date of Grant, the Grantee agrees that he or she will not dispose of any such
Shares prior to the six-month anniversary of the Date of Grant.

 

Securities Law Information.  The Award Units and any Shares to be issued
pursuant to the Award Units are not a public offer of securities and are
available only for employees of the Company or any of its Subsidiaries
participating in the Plan.  The contents of the Agreement, this Appendix and the
Plan have not been reviewed by any regulatory authority in Hong Kong.  The
Grantee is advised to exercise caution in relation to the Award Unit.  If the
Grantee is in any doubt as to the contents of the Agreement, this Appendix or
the Plan, the Grantee should obtain independent professional advice.

 

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

Terms and Conditions Applicable to Hungary

 

Cash Settlement.  Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Grantee's Award Unit may only be settled in cash.

 

Terms and Conditions Applicable to India

 

Exchange Control Information.  The Grantee understands that he or she must
repatriate to India any proceeds from the sale of Shares acquired under the Plan
and any dividend equivalent payment within 90 days of receipt, and any cash
dividends within 180 days of receipt.  The Grantee will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Grantee deposits the
foreign currency.  The Grantee should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Grantee's
employer requests proof of repatriation.

 

Terms and Conditions Applicable to Indonesia

 

Exchange Control Information.  If the Grantee remits funds (including proceeds
from the sale of Shares) into Indonesia, the Indonesian bank through which the
transaction is made will submit a report of the transaction to the Bank of
Indonesia for statistical reporting purposes.  For transactions of US$10,000 or
more, a more detailed description of the transaction must be included in the
report and the Grantee may be required to provide information about the
transaction (e.g., the relationship between the Grantee and the transferor of
the funds, the source of the funds, etc.) to the bank in order for the bank to
complete the report.





18




 

Terms and Conditions Applicable to Ireland

 

Director Notification Information.  If the Grantee is a director, shadow
director or secretary of an Irish Subsidiary or affiliate whose interests meet
or exceed 1% of the Company’s voting rights, pursuant to Section 53 of the Irish
Company Act 1990, the Grantee must notify the Irish Subsidiary or affiliate in
writing within five (5) business days of receiving or disposing of an interest
in the Company (e.g., Award Units, Shares, etc.), or within five (5) business
days of becoming aware of the event giving rise to the notification requirement,
or within five (5) business days of becoming a director, shadow director  or
secretary if such an interest exists at that time. This notification requirement
also applies with respect to the interests of a spouse or minor children, whose
interests will be attributed to the director, shadow director or secretary.

 

Terms and Conditions Applicable to Italy

 

Exchange Control Information.  Italian residents who, at any time during the
fiscal year, hold foreign financial assets (such as cash, Shares) which may
generate income taxable in Italy are required to report such assets on their
annual tax returns or on a special form if no tax return is due.  The same
reporting duties apply to Italian residents who are beneficial owners of the
foreign financial assets pursuant to Italian money laundering provisions, even
if they do not directly hold the foreign asset abroad.  The Grantee is advised
to consult his or her personal legal advisor to ensure compliance with
applicable reporting requirements.

 

Terms and Conditions Applicable to Japan

 

Foreign Asset/Account Reporting Notice. The Grantee will be required to report
details of any assets held outside of Japan as of December 31 (including any
Shares acquired under the Plan) to the extent such assets have a total net fair
market value exceeding ¥50,000,000.  Such report will be due by March 15 each
year.  The Grantee should consult with his or her personal tax advisor as to
whether the reporting obligation applies to the Grantee and whether the Grantee
will be required to report details of any outstanding Award Units, Shares or
cash held by the Grantee in the report.

 

Terms and Conditions Applicable to Malaysia

 

Director Notification.  If the Grantee is a director of a Malaysian Subsidiary
or affiliate of the Company, the Grantee is subject to certain notification
requirements under the Malaysian Companies Act.  Among these requirements is an
obligation to notify the Company’s Malaysian Subsidiary or affiliate in writing
when the Grantee receives or disposes of an interest (e.g., Award Units or
Shares) in the Company or any related company.  This notification must be made
within 14 days of receiving or disposing of any interest in the Company or any
related company.





19




 

Consent to Collection, Processing and Transfer of Personal Data.  This provision
replaces Section 9 of the Agreement in its entirety:

 

The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee's personal data, as
described in this Appendix and any other Award Unit grant materials by and
among, as applicable, the Company and Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee's participation in the
Plan.

 

The Grantee understands that the Company and Subsidiaries may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Award
Units or any other entitlement to stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee's favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).  The Data is
supplied by the Company and also by the Grantee through information collected in
connection with the Agreement and the Plan.  

 

Anda dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi anda seperti yang diterangkan dalam Lampiran ini dan apa-apa bahan
Opsyen yang lain oleh dan di antara, seperti yang berkenaan, Syarikat dan Ahli
Gabungan untuk tujuan yang eksklusif bagi melaksanakan, mentadbir dan
menguruskan penyertaan anda di dalam Pelan.

 

Anda memahami bahawa Syarikat dan Ahli Gabungan mungkin memegang maklumat
peribadi tertentu tentang anda, termasuk, tetapi tidak terhad kepada, nama anda,
alamat rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau
nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer saham Biasa
atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua Opsyen,
atau apa-apa hak lain atas syer Biasa saham yang dianugerahkan,  dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah anda, untuk tujuan eksklusif bagi melaksanakan, mentadbir dan menguruskan
Pelan tersebut ("Data"). Data tersebut dibekalkan oleh Syarikat dan juga oleh
anda berkenaan dengan Perjanjian dan Pelan.

 





20




 

The Grantee understands that Data will be transferred to the current stock plan
service providers or a stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  The Grantee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Grantee's country. The Grantee understands
that if the Grantee resides outside the United States, the Grantee may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Grantee's local human resources representative at ECOLAB SDN BHD,
Suite 12-01,12-02,12-03A, Level 12, The Pinnacle, Persiaran Lagoon, Bandar
Sunway,46150 Petaling Jaya, Selangor MALAYSIA.. The Grantee authorizes the
Company, the stock plan service provider and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee's participation in the
Plan, including any transfer of such Data as may be required to a broker, escrow
agent or other third party with whom the stock received upon exercise of Award
Units may be deposited.  The Grantee understands that Data will be held only as
long as is necessary to implement, administer and manage the Grantee's
participation in the Plan.  The Grantee understands that if the Grantee resides
outside the United States, the Grantee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data, limit the processing of Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing the
Grantee's local human resources representative.  Further, the

Anda memahami bahawa Data ini akan dipindahkan kepada pembekal perkhidmatan
pelan saham semasa atau pembekal perkhidmatan pelan saham yang mungkin  dipilih
oleh Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan,
pentadbiran dan pengurusan Pelan. Anda memahami bahawa penerima-penerima Data
mungkin berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara anda. Anda memahami
bahawa sekiranya anda menetap di luar Amerika Syarikat, anda boleh meminta satu
senarai yang mengandungi nama-nama dan alamat-alamat penerima-penerima Data yang
berpotensi dengan menghubungi wakil sumber manusia tempatan anda ECOLAB SDN BHD,
Suite 12-01,12-02,12-03A,Level 12, The Pinnacle, Persiaran Lagoon, Bandar
Sunway,46150 Petaling Jaya, Selangor MALAYSIA.   Anda memberi kuasa kepada
Syarikat,  pembekal perkidmatan pelan saham dan mana-mana penerima-penerima
kemungkinan lain yang mungkin akan membantu Syarikat (pada masa sekarang atau
pada masa depan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, bagi tujuan melaksanakan, mentadbir dan menguruskan
penyertaan anda di dalam Pelan, termasuk segala pemindahan Data tersebut
sebagaimana yang dikehendaki kepada broker, egen eskrow atau pihak
ketiga  dengan siapa syer Biasa saham diterima semasa peletakhakan Opsyen
mungkin didepositkan.  Anda memahami bahawa Data hanya akan disimpan selagi ia
adalah diperlukan untuk melaksanakan, mentadbir, dan menguruskan penyertaan anda
dalam Pelan. Anda memahami bahawa sekiranya anda menetap di luar Amerika
Syarikat, anda boleh, pada bila-bila masa, melihat Data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa pindaan-



21




 

Grantee understands that the Grantee is providing the consent herein on a purely
voluntary basis.  If the Grantee does not consent, or if the Grantee later seek
to revoke consent, the Grantee's employment status or service and career with
the Company will not be adversely affected; the only adverse consequence of
refusing or withdrawing consent is that the Company may not be able to grant
Award Units or other equity awards or administer or maintain such awards to the
Grantee. Therefore, the Grantee understands that refusing or withdrawing consent
may affect the Grantee's ability to participate in the Plan.  For more
information on the consequences of refusal to consent or withdrawal of consent,
the Grantee understands that the Grantee may contact his or her local  human
resources representative.

 

Please take note that by electronically accepting this award agreement, the
Grantee has confirmed that the Grantee explicitly, voluntarily and unambiguously
consents to the collection, use and transfer of the Grantee's personal data in
accordance with the terms in this notification. However, if for any reason the
Grantee does not consent to the processing of the Grantee's personal data, the
Grantee has the right to reject such consent by contacting the Grantee's local
human resources representative at ECOLAB SDN BHD, Suite 12-01,12-02,12-03A,
Level 12, The Pinnacle, Persiaran Lagoon, Bandar Sunway,46150 Petaling Jaya,
Selangor MALAYSIA.

pindaan dilaksanakan ke atas Data, mengehadkan pemprosesan Data, atau menolak
atau menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi secara bertulis wakil sumber manusia tempatan.  Selanjutnya, anda
memahami bahawa anda memberikan persetujuan di sini secara sukarela semata-mata.
Sekiranya anda tidak bersetuju, atau sekiranya anda kemudian membatalkan
persetujuan anda, status pekerjaan atau perkhidmatan dan kerjaya anda dengan
Syarikat tidak akan terjejas; satu-satunya akibat buruk sekiranya anda tidak
bersetuju atau menarik balik persetujuan anda adalah bahawa Syarikat tidak akan
dapat memberikan Opsyen atau anugerah ekuiti lain atau mentadbir atau
mengekalkan anugerah-anugerah tersebut kepada anda. Oleh itu, anda memahami
bahawa keengganan atau penarikan balik persetujuan anda boleh menjejaskan
keupayaan anda untuk mengambil bahagian dalam Pelan. Untuk maklumat lebih lanjut
mengenai akibat-akibat keengganan anda untuk memberikan keizinan atau penarikan
balik keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan.

 

Sila ambil perhatian bahawa dengan menerima perjanjian anugerah ini secara
elektronik, anda mengesahkan bahawa anda secara eksplisit, sukarela, dan tanpa
sebarang keraguan bersetuju dengan pengumpulan, penggunaan, dan pemindahan data
peribadi anda mengikut terma-terma dalam notis ini. Walaubagaimanapun, jika atas
apa-apa sebab-sebab tertentu anda tidak bersetuju dengan pemprosesan data
peribadi anda, anda mempunyai hak untuk menolak persetujuan anda dengan
menghubungi wakil sumber manusia tempatan anda di ECOLAB SDN BHD, Suite
12-01,12-02,12-03A,Level 12, The Pinnacle, Persiaran Lagoon, Bandar Sunway,46150
Petaling Jaya, Selangor MALAYSIA.

 





22




 

Terms and Conditions Applicable to Mexico

 

Extraordinary Item of Compensation.  The Grantee expressly recognizes and
acknowledges that the Grantee's participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as the Grantee's
free and voluntary decision to participate in the Plan in accord with the terms
and conditions of the Plan, the Agreement and this Appendix.   As such, the
Grantee acknowledges and agrees that the Company may, in its sole discretion,
amend and/or discontinue participation in the Plan at any time and without any
liability.  The value of the Award Units are an extraordinary item of
compensation outside the scope of the Grantee's employment contract, if
any.  The Award Units are not part of the Grantee's regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Company’s local affiliate in Mexico that employs the Grantee.

 

Terms and Conditions Applicable to the Netherlands

 

Securities Law Information.  The Grantee should be aware of Dutch
insider-trading rules, which may impact the sale of Shares acquired at vesting
of the Award Units.  In particular, the Grantee may be prohibited from
effectuating certain transactions involving Shares during the period in which
the Grantee possesses “inside information” regarding the Company. 

By accepting the Award Units, the Grantee acknowledges having read and
understood the Securities Law Information and further acknowledge that it is the
Grantee's responsibility to comply with the following Dutch insider trading
rules: 

 

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands.  “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price.  The insider could
be any employee of the Company or a Subsidiary or affiliate in the Netherlands
who has inside information as described herein.

 

Waiver of Termination Rights.  As a condition to the grant of the Award Units,
the Grantee hereby waives any and all rights to compensation or damages as a
result of a Termination of Service for any reason whatsoever, insofar as those
rights result or may result from (a) the loss or diminution in value of such
rights or entitlements under the Plan, or (b) the Grantee ceasing to have rights
under, or ceasing to be entitled to any Award Units under the Plan as a result
of such termination. 

 

Terms and Conditions Applicable to the New Zealand

 

Securities Law Information.  Warning:  This is an offer of rights to receive
shares of Common Stock upon vesting of the Award Units subject to the terms of
the Plan and the Agreement.  Award Units give the Grantee a stake in the
ownership of the Company.  The Grantee may receive a return if dividends are
paid on the Shares.

If the Company runs into financial difficulties and is wound up, the Grantee
will be paid only after all creditors and holders of preferred shares have been
paid.  The Grantee may lose some or all of the investment.

 



23




New Zealand law normally requires people who offer financial products to give
information to investors before they invest.  This information is designed to
help investors to make an informed decision. 

 

The usual rules do not apply to this offer because it is made under an employee
share purchase scheme.  As a result, the Grantee may not be given all the
information usually required.  The Grantee will also have fewer other legal
protections for this investment.

 

The Grantee should ask questions, read all documents carefully, and seek
independent financial advice before committing to participate in the Plan.

 

In addition, the Grantee is hereby notified that the documents listed below are
available for review at the web addresses listed below:

 

1.      Ecolab Inc.’s most recent Annual Report (Form 10-K) -
http://investor.ecolab.com/earnings-center/sec-filings

 

2.      Ecolab Inc.’s most recent published financial statements -
http://investor.ecolab.com/earnings-center/sec-filings

 

3.      The Plan and the Agreement - www.etrade.com/stockplans

 

The Grantee acknowledges that the Grantee may have a copy of the above documents
sent to the Grantee, without fee, on written request being mailed to Investor
Relations at Ecolab Inc., 1 Ecolab Place, Saint Paul, Minnesota, 55102,
U.S.A. The telephone number at the executive offices is 651-250-2809.

 

As noted above, the Grantee is advised to carefully read the materials provided
before making a decision whether to participate in the Plan.  The Grantee is
also encouraged to contact the Grantee's  personal tax advisor for specific
information concerning the Grantee's personal tax situation with regard to Plan
participation.

 

Terms and Conditions Applicable to Pakistan

 

Cash Settlement.  Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Grantee's Award Unit may only be settled in cash.

 

Terms and Conditions Applicable to Panama

 

Securities Law Notice. Neither the Award Units nor the Shares that the Grantee
may acquire under the Plan constitute a public offering of securities, as they
are available only to eligible employees of the Company, its affiliates and its
Subsidiaries.

 

Terms and Conditions Applicable to Philippines

 

Cash Settlement.  Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Grantee's Award Unit may only be settled in cash.





24




Terms and Conditions Applicable to Poland

 

Foreign Asset/Account Reporting Information.  If Grantee maintains bank or
brokerage accounts holding cash and foreign securities (including shares of
Common Stock) outside of Poland, Grantee will be required to report information
to the National Bank of Poland on transactions and balances in such accounts if
the value of such cash and securities exceeds a certain threshold.  If required,
such reports must be filed on a quarterly basis on special forms available on
the website of the National Bank of Poland. 

 

Exchange Control Information. If the Grantee holds foreign securities (including
shares of Common Stock) and maintains accounts abroad, the Grantee may be
required to file certain reports with the National Bank of
Poland.  Specifically, if the value of securities and cash (when combined with
all other assets held abroad) held in such foreign accounts exceeds PLN 7
million, the Grantee must file reports on the transactions and balances of the
accounts on a quarterly basis.  Further, any fund transfers into or out of
Poland in excess of €15,000 must be effected through a bank in Poland.  Polish
residents are required to store all documents related to foreign exchange
transactions for a period of five (5) years.

 

Terms and Conditions Applicable to Russia

 

No Offering of Securities in Russia.   The grant of the Award Units is not
intended to be an offering of securities within the territory of the Russian
Federation, and the Grantee acknowledges and understands that the Grantee will
be unable to make any subsequent sale of the Shares acquired pursuant to the
Award Units in the Russian Federation.

 

Cash Payments to a Russian Bank Account. If the Grantee is a Russian citizen,
any sales proceeds resulting from the sales of shares acquired upon settlement
of the Award Unit(s) may only be delivered to a bank account that the Grantee
maintains with an authorized bank in Russia.

 

Foreign Asset/Account Reporting Information.  Russian residents will be required
to notify the Russian tax authorities within one month of opening or closing a
foreign bank account or of changing any account details.  Russian residents are
also required to file with the Russian tax authorities reports of the
transactions in their foreign bank accounts.  Grantee should consult with his or
her personal tax advisor for additional information about these reporting
obligations.

 

Anti-Corruption Notification. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any
foreign-source financial instruments (e.g., shares of foreign companies such as
the Company).  Accordingly, if the Grantee is covered by these laws, the Grantee
should inform the Company because the Grantee should not hold Shares that may be
acquired under the Plan.

 



25




Terms and Conditions Applicable to Saudi Arabia

 

Securities Law Notification. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Rules on the Offer of
Securities and Continuing Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. The Grantee understands that if the Grantee does not understand
the contents of this document, the Grantee should consult an authorized
financial advisor.

 

Terms and Conditions Applicable to Singapore

 

Director Notification Information.  If the Grantee is a director, associate
director or shadow director of a Singapore Subsidiary, the Grantee is subject to
certain notification requirements under the Singapore Companies Act, regardless
of whether the Grantee is a Singapore resident or employed in Singapore.  Among
these requirements is an obligation to notify the Singapore Subsidiary of an
interest (e.g., Award Units, Shares) in the Company or any related companies
within two business days of (i) acquiring or disposing of such interest,
(ii) any change in a previously disclosed interest (e.g., vesting of Award
Units, sale of Shares), or (iii) becoming a director, associate director or
shadow director if such an interest exists at the time..  The Grantee may
contact the Company to obtain a copy of the notification form. 





26




 

Securities Law Information.  The grant of the Award Units is being made pursuant
to the “Qualifying Person” exemption” under section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.  The
Grantee should note that the Award Units are subject to section 257 of the SFA
and the Grantee will not be able to make (i) any subsequent sale of the Shares
in Singapore or (ii) any offer of such subsequent sale of the Shares subject to
the Award Units in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA.

 

Terms and Conditions Applicable to South Africa

 

Exchange Control Obligations.  The Grantee is solely responsible for complying
with applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa.  As the Exchange Control Regulations change
frequently and without notice, the Grantee should consult his or her legal
advisor prior to the acquisition or sale of Shares under the Plan to ensure
compliance with current Exchange Control Regulations.  Neither the Company nor
any of its Subsidiaries or affiliates will be liable for any fines or penalties
resulting from the Grantee's failure to comply with applicable laws.

 

Securities Law Notice. Neither the Award Units nor the underlying Shares shall
be publicly offered or listed on any stock exchange in South Africa.  The offer
is intended to be private pursuant to Section 96 of the Companies Act and is not
subject to the supervision of any South African governmental authority. Pursuant
to Section 96 of the Companies Act, the offer must be finalized on or before the
60th day following the grant date.  If you do not want to accept the Award
Units, you are required to decline the offer no later than the 60th day
following the grant date.  If you do not reject the offer on or before the 60th
day following the grant date, you will be deemed to have accepted the Award
Units.

 

Terms and Conditions Applicable to South Korea

 

Consent to Collection/Processing/Transfer of Personal Data.  The following
provision shall replace Section 9 of the Agreement in its entirety: 

 

Pursuant to applicable personal data protection laws, the Company hereby
notifies the Grantee of the following in relation to the Grantee's personal data
and the collection, processing and transfer of such data in relation to the
Company’s grant of this Award Unit and the Grantee's participation in the
Plan.  The collection, processing and transfer of the Grantee's personal data is
necessary for the Company’s administration of the Plan and the Grantee's
participation in the Plan, and although the Grantee have the right to deny or
object to the collection, processing and transfer of personal data, the
Grantee's denial and/or objection to the collection, processing and transfer of
personal data may affect the Grantee's participation in the Plan.  As such, the
Grantee voluntarily acknowledges and consents (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein. The Company shall retain and use the Grantee's personal data
until the purpose of the collection and use of the Grantee's personal data is
accomplished and shall promptly destroy the Grantee's personal data thereafter.
 





27




 

The Company holds certain personal information about the Grantee, including the
Grantee's name, home address and telephone number, date of birth, social
security number (resident registration number) or other employee identification
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all options, units or any other entitlement to shares
awarded, canceled, purchased, vested, unvested or outstanding in the Grantee's
favor, for the purpose of managing and administering the Plan (“Data”).  The
Data may be provided by the Grantee or collected, where lawful, from third
parties, and the Company will process the Data for the exclusive purpose of
implementing, administering and managing the Grantee's participation in the
Plan. The Data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which Data are collected and with confidentiality and security provisions as set
forth by applicable laws and regulations in the Grantee's country of residence
(and country of employment, if different).  Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Grantee's participation in the Plan.

 

The Company will transfer Data internally as necessary for the purpose of
implementation, administration and management of the Grantee's participation in
the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan.  The third party recipients of Data may be any affiliates of the
Company and / or a third-party stock plan administrator or any successor or any
other third party that the Company or third party stock plan administrator (or
its successor) may engage to assist with the implementation, administration and
management of the Plan from time to time. These recipients may be located in the
European Economic Area, or elsewhere throughout the world, such as the United
States.  The Grantee hereby authorizes (where required under applicable law)
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for purposes of implementing, administering and managing the
Grantee's participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of shares on the Grantee's behalf to a broker or other third party with
whom the Grantee may elect to deposit any shares acquired pursuant to the Plan.
Such third parties to which the Company will transfer the Grantee's personal
data shall retain and use the Grantee's personal data until the purpose of the
collection and use of the Grantee's personal data is accomplished and shall
promptly destroy the Grantee's personal data thereafter.    The Company and any
third party recipient of the Data will use, process and store the Data only to
the extent they are necessary for the purposes described above.

 

The Grantee may, at any time, exercise the Grantee's rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Grantee's participation in the Plan, and (e)
withdraw the Grantee's consent to the collection, processing or transfer of Data
as provided hereunder (in which case, the Grantee's Award Unit will be null and
void).  The Grantee may seek to exercise these rights by contacting the
Grantee's local Human Resources manager or the Company’s stock plan
administrator.

 



28




BY ELECTRONICALLY ACCEPTING THIS AGREEMENT AND CLICKING "ACCEPT":

 

1)



I AGREE  TO THE COLLECTION AND USE OF MY PERSONAL DATA.

 

2)



I agree to the provision of my Personal Data to a third party and transfer of my
Personal Data overseas.

 

I agree to the processing of my unique identifying information (resident
registration number).

 

Foreign Asset / Account Reporting Information.   Korean residents must declare
all foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts) based in foreign countries to the Korean tax authority and file a
report with respect to such accounts if the monthly balance of such accounts
exceeds KRW 500 million (or an equivalent amount in foreign currency) on any
month-end date during a calendar year. The Grantee should consult with his or
her personal tax advisor for additional information about this reporting
obligation.

 

Terms and Conditions Applicable to Spain

 

Nature of Award.  In accepting the grant of Award Units, the Grantee
acknowledges that he or she consents to participation in the Plan and has
received a copy of the Plan.

 

The Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Award Units under the Plan to individuals who
may be employees of the Company or its Subsidiaries throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any of its Subsidiaries on an ongoing basis.  Consequently, the Grantee
understands that the Award Units are granted on the assumption and condition
that the Award Units and the Shares acquired upon lapse of the restrictions
relating to the Award Units shall not become a part of any employment contract
(either with the Company or any of its Subsidiaries) and shall not be considered
a mandatory benefit, salary for any purposes (including severance compensation)
or any other right whatsoever.  In addition, the Grantee understands that this
grant would not be made to the Grantee but for the assumptions and conditions
referred to above; thus, the Grantee acknowledges and freely accepts that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, then any grant of Award Units shall be null and void.





29




 

The Grantee understands and agrees that, as a condition of the grant of the
Award Units, the termination of the Grantee’s continuous status as an employee
for any reason (including the reasons listed below) will automatically result in
the loss of the Award Units to the extent the Award Units have not vested as of
date the Grantee is no longer actively employed.  In particular, the Grantee
understands and agrees that any unvested Award Units as of the date the Grantee
is no longer actively employed will be forfeited without entitlement to the
underlying Shares or to any amount of indemnification in the event of the
termination of the Grantee’s continuous status as an employee by reason of, but
not limited to, resignation, retirement, disciplinary dismissal adjudged to be
with cause, disciplinary dismissal adjudged or recognized to be without cause,
individual or collective dismissal on objective grounds, whether adjudged or
recognized to be with or without cause, material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the employing Subsidiary and  under Article 10.3 of the Royal
Decree 1382/1985.  The Grantee acknowledges that he or she has read and
specifically accepts the conditions referred to in this Appendix.

 

Securities Law Information.  No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Plan or an Award Unit.  The Plan, the Agreement
(including this Appendix) and any other documents evidencing the grant of the
Award Units have not been, nor will they be, registered with the Comisión
Nacional del Mercado de Valores (the Spanish securities regulator), and none of
those documents constitutes a public offering prospectus.

 

Exchange Control Information.  The acquisition, ownership and sale of Shares
under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness.  Generally, the declaration must be made in January for Shares
acquired or sold during (or owned as of December 31 of) the prior year. The
Grantee may also be required to declare any securities accounts (including
brokerage accounts held abroad) depending on the value of the transactions
during the relevant year or the balances in such accounts as of December 31 of
the relevant year.

 

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds) exceeding €50,000, the Grantee must inform
the financial institution receiving the payment of the basis upon which such
payment is made.  The Grantee will need to provide the institution with the
following information: (i) the Grantee’s name, address, and tax identification
number; (ii) the name and corporate domicile of the Company; (iii) the amount of
the payment; the currency used; (iv) the country of origin; (v) the reasons for
the payment; and (vi) further information that may be required.  After such
foreign currency payments are initially reported, the reporting obligation will
only apply for subsequent years if the value of any previously-reported rights
or assets increases by more than €20,000.  If reporting is required, the Grantee
must file the report on form 720 by March 31 following the end of the relevant
year.

 

The Grantee is solely responsible for complying with any exchange control or
other reporting requirement that may apply to the Grantee as a result of
participation in the Plan, the acquisition and/or sale of the Shares and/or the
transfer of funds in connection with the award.  The Grantee should consult his
or her legal advisor to confirm the current reporting requirements when he or
she acquires Shares, sells Shares and/or transfers any funds related to the Plan
to Spain.



30




 

Terms and Conditions Applicable to Sweden

 

Tax Withholding.  Notwithstanding anything in Article 7 of the Agreement or
Section 13 of the Plan to the contrary, if the Grantee is a tax resident of
Sweden, any Tax-Related Items shall be withheld only in cash from the Grantee's
regular salary/wages or other amounts payable to the Grantee in cash, or such
other withholding methods as may be permitted under the Plan and allowed under
local law.

 

Terms and Conditions Applicable to Switzerland

 

Securities Law Information.  The Award Units are not intended to be publicly
offered in or from Switzerland.  Neither this document nor any other materials
relating to the Plan constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations and neither this
document nor any other materials relating to the Plan may be publicly
distributed nor otherwise made publicly available in Switzerland.

 

Terms and Conditions Applicable to Taiwan

 

Data Privacy.  In addition to the consent to the collection, use and transfer of
Data as described in Section 9 of the Agreement, upon request of the Company or
an employing Subsidiary, the Grantee agrees to provide any other executed data
privacy consent form (or any other agreements or consents that may be required
by the Company or the employing Subsidiary) should the Company and/or the
employing Subsidiary deem such agreement or consent necessary under applicable
data privacy laws, either now or in the future.  The Grantee understands the he
or she will not be able to participate in the Plan if he or she fails to execute
any such consent or agreement.

 

Exchange Control Information.  The Grantee may acquire and remit foreign
currency (including proceeds from the sale of Shares) up to US$5,000,000 per
year without justification.  If the transaction amount is US$500,000 or more in
a single transaction, the Grantee must submit a Foreign Exchange Transaction
Form.  If the transaction amount is US$500,000 or more in a single transaction,
the Grantee must also provide supporting documentation to the satisfaction of
the remitting bank.

 

Terms and Conditions Applicable to Thailand

 

Exchange Control Information.    The Grantee must repatriate the proceeds from
the sale of Shares and any cash dividends received in relation to the Shares to
Thailand immediately upon receipt and to convert the funds to Thai Baht or
deposit the proceeds in a foreign currency deposit account maintained by a bank
in Thailand within 360 days of remitting the proceeds to Thailand.  If the
amount of the proceeds is equal to or greater than US$50,000, the Grantee must
specifically report the inward remittance to the Bank of Thailand on a Foreign
Exchange Transaction Form.  If the Grantee does not comply with this obligation,
the Grantee may be subject to penalties assessed by the Bank of
Thailand.  Because exchange control regulations change frequently and without
notice, the Grantee should consult a legal advisor before selling Shares to
ensure compliance with current regulations.  It is the Grantee's responsibility
to comply with exchange control laws in Thailand, and neither the Company nor
the Grantee's employer will be liable for any fines or penalties resulting from
the Grantee's failure to comply with applicable laws.

 



31




Terms and Conditions Applicable to Turkey

 

Securities Law Notice.  Under Turkish law, Grantee is not permitted to sell any
shares of Common Stock acquired under the Plan in Turkey.  The shares are
currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “ECL” and the shares may be sold through this
exchange.

 

Financial Intermediary Obligation.  Grantee acknowledges that any activity
related to investments in foreign securities (e.g., the sale of shares of Common
Stock) should be conducted through a bank or financial intermediary institution
licensed by the Turkey Capital Markets Board and should be reported to the
Turkish Capital Markets Board.  Grantee is solely responsible for complying with
this requirement and should consult with a personal legal advisor for further
information regarding any obligations in this respect.

 

Terms and Conditions Applicable to the United Kingdom

 

Tax Loan.  If payment or withholding of the income tax due in connection with
the Award Units is not made within ninety (90) days of the end of the U.K. tax
year in which the income tax liability arises or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by the Grantee to the employer, effective as of the Due Date.  The Grantee
agrees that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and repayable,
and the Company or the employer may recover it at any time thereafter by any of
the means referred to in the Agreement, or in the sole discretion of the
Company.  Notwithstanding the foregoing, if the Grantee is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), he or she shall not be
eligible for a loan from the Company to cover the income tax liability.  In the
event that the Grantee is a director or executive officer and the income tax is
not collected from or paid by him or her by the Due Date, the amount of any
uncollected income tax may constitute a benefit to the Grantee on which
additional income tax and national insurance contributions (“NICs”) may be
payable.  The Grantee will be responsible for reporting any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying the Company or the employer (as appropriate) for the value of any
employee NICs due on this additional benefit which may be collected from Grantee
by the Company or the Subsidiary by any of the means referred to in the
Agreement. 

 

Exclusion of Claim.  The Grantee acknowledges and agrees that the Grantee will
have no entitlement to compensation or damages in consequence of the termination
of the Grantee's employment with the Company or its Subsidiaries or affiliates
for any reason whatsoever and whether or not in breach of contract, insofar as
such entitlement arises or may arise from the Grantee ceasing to have rights
under or to be entitled to the Award Units as a result of such termination of
employment (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Award Units.  Upon the grant of
Award Units, the Grantee shall be deemed irrevocably to have waived any such
entitlement.

 

Terms and Conditions Applicable to Venezuela

 

Securities Law Notice. The Award Units granted under the Plan and the Shares
issued under the Plan are offered as a personal, private, exclusive transaction
and are not subject to Venezuelan government securities regulations.



32




 

Exchange Control Information.  Exchange control restrictions may limit the
ability to vest in the Award Units or to remit funds into Venezuela following
the sale of Shares acquired under the Plan. The Company reserves the right to
further restrict the settlement of the Award Units or to amend or cancel the
Award Units at any time to comply with the applicable exchange control laws in
Venezuela.  However, ultimately, the Grantee is responsible for complying with
exchange control laws in Venezuela and the Company, the Grantee and any other
Subsidiary or affiliate will not be liable for any fines or penalties resulting
from the Grantee’s failure to comply with applicable laws.  Because exchange
control laws and regulations change frequently and without notice, the Grantee
should consult with his or her personal legal advisor before accepting the Award
Units to ensure compliance with current regulations.

 

 



 

33

